UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2013 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-50264 THE CAMPBELL FUND TRUST (Exact name of Registrant as specified in charter) Delaware 94-6260018 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as of September 30, 2013 and December 31, 2012 (Unaudited) 1-4 Statements of Financial Condition as of September 30, 2013 and December 31, 2012 (Unaudited) 5 Statements of Operations for theThree Months and Nine MonthsEnded September 30, 2013 and 2012 (Unaudited) 6 Statements of Cash Flows for theNine Months Ended September 30, 2013 and 2012 (Unaudited) 7 Statements of Changes in Unitholders’ Capital (Net Asset Value) for theNine Months Ended September 30, 2013 and 2012 (Unaudited) 8-9 Financial Highlights for the Three Months and Nine MonthsEnded September 30, 2013 and 2012 (Unaudited) 10-12 Notes to Financial Statements (Unaudited) 13-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20-24 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 25-30 Item 4. Controls and Procedures. 30 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Mine Safety Disclosures. 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 SIGNATURES 32 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Values ($) % of Net Asset Value Bank Deposits Finland Financials $ 0.23 % (cost $1,429,885) Commercial Paper United States Energy 3.48 % Financials 2.68% Information Technology 3.16% Materials FMC, Due 10/01/2013 5.67% Other 3.54% Utilities 11.82% Total Commercial Paper (cost $192,037,354) 30.35 % Corparate Bonds United Kingdom Materials 2.53 % (cost $16,000,000) United States Consumer Staples 1.58 % Financials 25.92 % Telecommunication Services 4.95 % Total United States 32.45 % (cost $205,165,385) Total Corporate Bonds (cost $221,165,385) 34.98 % Government And Agency Obligations Multi-National Multi-National Government Agency (cost $20,000,000) 3.16 % United States U.S. Government Agency 4.29 % U.S. Treasury Bills U.S. Treasury Bills* Due 10/10/2013 6.76 % U.S. Treasury Bills* Due 10/17/2013 11.06 % Total United States (cost $139,894,636) 22.11 % Total Government And Agency Obligations (cost $159,894,636) 25.27 % Total Fixed Income Securities** (cost $574,527,260) $ 90.83 % SHORT TERM INVESTMENTS Maturity Face Value Description Fair Values ($) % of Net Asset Value Money Market Funds United States Money Market Funds $ 0.00 % (cost $241) Total Short Term Investments (cost $241) $ 0.00 % See Accompanying Notes to Financial Statements. 1 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2013 (Unaudited) LONG FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.04)% Energy (0.14)% Metals 1,622,330 0.25 % Stock indices (0.65)% Short-term interest rates 0.10 % Long-term interest rates 0.16 % Net unrealized gain (loss) on long futures contracts $ (0.32)% SHORT FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture 0.22 % Energy 0.03 % Metals (0.88)% Stock indices (0.07)% Short-term interest rates (0.18)% Long-term interest rates (0.08)% Net unrealized gain (loss) on short futures contracts $ (0.96)% Net unrealized gain (loss) on open futures contracts $ (1.28)% FORWARD CURRENCY CONTRACTS Description Fair Values ($) % of Net Asset Value Various long forward currency contracts 5.85 % Various short forward currency contracts (5.91)% Net unrealized gain (loss) on open forward currency contracts $ (0.06)% * Pledged as collateral for the trading of futures and forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $69,999,090 deposited with the futures broker and$42,769,829 deposited with theinterbank market maker. See Accompanying Notes to Financial Statements. 2 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2012(Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Values ($) % of Net Asset Value Bank Deposits Canada Financials $ 2.80 % (cost $12,500,000) Finland Financials 0.32 % (cost $1,429,782) United States Financials 2.85 % (cost $12,775,000) Total Bank Deposits (cost $26,704,782) 5.97 % Commercial Paper United States Consumer Discretionary 3.53 % Consumer Staples 4.58 % Energy 6.48 % Financials 4.68 % Materials 2.08 % Telecommunication Services 3.26 % Utilities 7.93 % Total Commercial Paper (cost $145,624,914) 32.54 % Corporate Bonds United States Financials 24.95 % Utilities 2.68 % Total Corporate Bonds (cost $123,611,131) 27.63 % Government And Agency Obligations United States U.S. Government Agency 3.40 % U.S. Treasury Bills U.S. Treasury Bill* Due 02/21/2013 14.52 % U.S. Treasury Bill* Due 03/28/2013 4.91 % Total Government and Agency Obligations (cost $102,191,910) 22.83 % Short Term Investment Funds United States Short Term Investment Funds 0.00 % (cost $ 413) Total Fixed Income Securities** (cost $398,133,150) $ 88.97 % 3 THE CAMPBELL FUND TRUST CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2012 (Unaudited) LONG FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture $ (0.09)% Energy 0.08 % Metals (0.06)% Stock indices 0.41 % Short-term interest rates (0.03)% Long-term interest rates 0.30 % Net unrealized gain (loss) on long futures contracts $ 0.61 % SHORT FUTURES CONTRACTS Description Fair Values ($) % of Net Asset Value Agriculture 0.22 % Energy (0.09)% Metals 0.19 % Stock indices (0.03)% Short-term interest rates 0.00 % Long-term interest rates (0.16)% Net unrealized gain (loss) on short futures contracts $ 0.13 % Net unrealized gain (loss) on open futures contracts $ 0.74 % FORWARD CURRENCY CONTRACTS Description Fair Values ($) % of Net Asset Value Various long forward currency contracts 0.50 % Various short forward currency contracts 1.53 % Net unrealized gain (loss) on open forward currency contracts $ 2.03 % * Pledged as collateral for the trading of futures and forward positions. ** Included in fixed income securities are U.S. Treasury Bills with a fair value of $64,996,360 deposited with the futures broker and $21,997,536 deposited with the interbank market maker. See Accompanying Notes to Financial Statements. 4 THE CAMPBELL FUND TRUST STATEMENTS OF FINANCIAL CONDITION September 30, 2013 and December 31, 2012 (Unaudited) September 30, December 31, ASSETS Equity in futures broker trading accounts Cash $ $ Restricted cash 0 Fixed income securities (cost $69,999,689 and $ 64,991,942, respectively) Net unrealized gain (loss) on open futures contracts Total equity in futures broker trading accounts Cash Short term investments(cost $241 and $0, respectively) 0 Fixed income securities (cost $504,527,571 and $333,141,208, respectively) Net unrealized gain (loss) on open forward currency contracts ) Interest receivable Subscription receivable 0 Total assets $ $ LIABILITIES Accounts payable $ $ Management fee payable Service fee payable Accrued commissions and other trading fees on open contracts Offering costs payable Redemptions payable Total liabilities UNITHOLDERS' CAPITAL (Net Asset Value) Series A Units - Redeemable Other Unitholders - 154,645.439 and 94,682.288 units outstanding at September 30, 2013 and December 31, 2012 Series B Units - Redeemable Other Unitholders - 66,245.539 and 70,757.159 units outstanding at September 30, 2013 and December 31, 2012 Series W Units - Redeemable Other Unitholders -17,110.342 and 12,383.204 units outstanding at September 30, 2013 and December 31, 2012 Total unitholders' capital (Net Asset Value) Total liabilities and unitholders' capital (Net Asset Value) $ $ See Accompanying Notes to Financial Statements. 5 THE CAMPBELL FUND TRUST STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2013 and 2012 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, TRADING GAINS (LOSSES) Futures trading gains (losses) Realized $ Change in unrealized Brokerage commissions Net gain (loss) from futures trading Forward currencytrading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from forward currency trading Total net trading gain (loss) NET INVESTMENT INCOME (LOSS) Investment income Interest income Realized gain (loss) on fixed income securities Change in unrealized gain (loss) on fixed income securities Total investment income Expenses Management fee Service fee Performance fee 0 Operating expenses Total expenses Net investment income (loss) NET INCOME (LOSS) $ NET INCOME (LOSS) PER MANAGING OPERATOR AND OTHER UNITHOLDERS UNIT (based on weighted average units during the period) Series A $ Series B $ Series W $ INCREASE (DECREASE) IN NET ASSET VALUE PER MANAGING OPERATOR AND OTHER UNITHOLDERS UNIT Series A $ Series B $ Series W $ WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING DURING THE PERIOD Series A Series B Series W 6 THE CAMPBELL FUND TRUST STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2013 and 2012 (Unaudited) Nine Months Ended September 30, Cash flows from (for) operating activities Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized on futures, forwards and fixed income (Increase) decrease in restricted cash (Increase) decrease in interest receivable Increase (decrease) in accounts payable and accrued expenses Purchases of investments Sales/maturities of investments Net cash from (for) operating activities Cash flows from (for) financing activities Addition of units Redemption of units Offering costs paid Net cash from (for) financing activities Net increase (decrease) in cash Unrestricted cash Beginning of period End of period $ $ End of period cash consists of: Cash in futures broker trading accounts $ $ Cash Total end of period cash $ $ 7 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2013 and 2012 (Unaudited) Unitholders’ Capital - Series B Managing Operator Other Unitholders Total Units Amount Units Amount Units Amount Nine Months Ended September 30, 2013 Balances at December 31, 2012 $ 0 $ $ Net income (loss) for the nine months ended September 30, 2013 0 Additions 0 Redemptions 0 Balances at September 30, 2013 0 $ 0 $ $ Nine Months Ended September 30, 2012 Balances at December 31, 2011 $ $ $ Net income (loss) for the nine months ended September 30, 2012 Additions 0 Redemptions Balances at September 30, 2012 $ 0 $ $ Net Asset Value per Managing Operator and Other Unitholders’ Unit - Series B September 30, 2013 December 31, 2012 September 30, 2012 December 31, 2011 See Accompanying Notes to Financial Statements. 8 THE CAMPBELL FUND TRUST STATEMENTS OF CHANGES IN UNITHOLDERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2013 and 2012 (Unaudited) Unitholders’ Capital Series A - Other Unitholders Series W - Other Unitholders Units Amount Units Amount Nine Months Ended September 30, 2013 Balances at December 31, 2012 $ $ Net income (loss) for the nine months ended September 30, 2013 Additions Redemptions Offering costs Balances at September 30, 2013 $ $ Nine Months Ended September 30, 2012 Balances at December 31, 2011 $ $ Net income (loss) for the nine months ended September 30, 2012 Additions Redemptions Offering costs Balances at September 30, 2012 $ $ Net Asset Value per Other Unitholders’ Unit - Series A September 30, 2013 December 31, 2012 September 30, 2012 December 31, 2011 Net Asset Value per Other Unitholders’ Unit - Series W September 30, 2013 December 31, 2012 September 30, 2012 December 31, 2011 See Accompanying Notes to Financial Statements. 9 THE CAMPBELL FUND TRUST FINANCIAL HIGHLIGHTS
